DISMISS; and Opinion Filed January 6, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00198-CR

                       CHRISTOPHER BRIAN CHOATE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-86254-2013

                              MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

140198F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

CHRISTOPHER BRIAN CHOATE,                         On Appeal from the County Court at Law
Appellant                                         No. 6, Collin County, Texas
                                                  Trial Court Cause No. 006-86254-2013.
No. 05-14-00198-CR         V.                     Opinion delivered per curiam before Justices
                                                  Bridges, Lang-Miers, and Myers.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 6th day of January, 2015.